               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                        :    Civil No. 1:19-cv-01242
KEVIN QUIRKE,                           :
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
JLG INDUSTRIES, INC., a                 :
corporation                             :    Judge Sylvia H. Rambo

            Defendant.

                                    ORDER
      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that the court DENIES WITH PREJUDICE the motion to dismiss

based on forum non conveniens filed by defendant JLG Industries, Inc. (Doc. 16.)




                                            /s/ Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge


Dated: December 19, 2019




                                        1
